PER CURIAM HEADING




NO. 12-02-00333-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MICHAEL EDWIN FULLER,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

DEBORAH KAY FULLER,
APPELLEE§
	ANDERSON COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3. (1)  Pursuant to Rule 32.1, Appellant's docketing statement was due
to have been filed at the time the appeal was perfected.  On December 3, 2002, this court notified
Appellant that the docketing statement was past due and that the filing fee was due to have been paid
on or before November 25, 2002, but had not been received.  Tex. R. App. P. 5 (requiring payment
of filing fee at time an item is presented for filing).  Appellant was further notified that this appeal
would be presented to the court for dismissal if the filing fee and a complete docketing statement
were not filed on or before December 13, 2002. 

	As of December 17, 2002, Appellant has neither responded to the December 3 notice nor
complied with the court's request.  Appellant having failed, after notice, to comply with Rule 5 and
Rule 32.1, the appeal is dismissed.  Tex. R. App. P. 42.3(c).

Opinion delivered December 18, in the Year of our Lord 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.



























(DO NOT PUBLISH)
1.  Tex. R. App. P.  42.3 provides:

 Involuntary Dismissal in Civil Cases.  Under the following circumstances, on any party's motion
-- or on its own initiative after giving ten days' notice to all parties -- the appellate court may
dismiss the appeal or affirm the appealed judgment or order.  Dismissal or affirmance may occur if
the appeal is subject to dismissal:  
			(a) for want of jurisdiction:
			(b) for want of prosecution; or 
			(c) because the appellant has failed to comply with a
requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified
time.